UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 29, 2012 Date of reporting period:November 30, 2011 Item 1. Schedule of Investments. TWM Global Equity Income Fund Schedule of Investments November 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 94.75% Aerospace & Defense - 8.98% BAE Systems PLC (a) General Dynamics Corp. Honeywell International, Inc. United Technologies Corp. Air Freight & Logistics - 0.39% Expeditors International of Washington, Inc. Auto Components - 1.36% Johnson Controls, Inc. Beverages - 5.09% Coca-Cola Co. Capital Markets - 1.94% Charles Schwab Corp. Franklin Resources, Inc. Northern Trust Corp. T Rowe Price Group, Inc. Chemicals - 8.73% Air Liquide SA (a) Air Products & Chemicals, Inc. Ecolab, Inc. Linde AG (a) PPG Industries, Inc. Praxair, Inc. Shin-Etsu Chemical Co Ltd. (a) Commercial Banks - 2.25% Hang Seng Bank Ltd. (a) Standard Chartered PLC (a) Electric Utilities - 0.72% Power Assets Holdings Ltd. (a) Electrical Equipment - 2.00% Emerson Electric Co. Food Products - 4.69% Nestle SA (a) Gas Utilities - 0.53% Hong Kong & China Gas Co Ltd. (a) Health Care Equipment & Supplies - 0.54% Cie Generale d'Optique Essilor International SA (a) Insurance - 11.14% ACE Ltd. (a) Aflac, Inc. Chubb Corp. Muenchener Rueckversicherungs AG (a) QBE Insurance Group Ltd. (a) IT Services - 1.70% Automatic Data Processing, Inc. Paychex, Inc. Machinery - 2.79% Dover Corp. Illinois Tool Works, Inc. Parker Hannifin Corp. Stanley Black & Decker, Inc. Media - 3.66% Mcgraw-Hill Cos, Inc. Omnicom Group, Inc. Pearson PLC (a) WPP PLC (a) Multi-Utilities - 1.70% Consolidated Edison, Inc. Office Electronics - 3.85% Canon, Inc. (a) Oil, Gas & Consumable Fuels - 6.20% Chevron Corp. Imperial Oil Ltd. (a) Pharmaceuticals - 10.83% Eli Lilly & Co. Johnson & Johnson Takeda Pharmaceutical Co Ltd. (a) Real Estate Management & Development - 1.90% Cheung Kong Holdings Ltd. (a) Hang Lung Properties Ltd. (a) Sun Hung Kai Properties Ltd. (a) Semiconductors & Semiconductor Equipment - 5.90% Intel Corp. Software - 1.56% SAP AG (a) Specialty Retail - 2.68% Hennes & Mauritz AB (a) TJX Cos, Inc. Textiles, Apparel & Luxury Goods - 3.62% Hermes International (a) LVMH Moet Hennessy Louis Vuitton SA (a) NIKE, Inc. TOTAL COMMON STOCKS (Cost $267,486,353) REAL ESTATE INVESTMENT TRUSTS - 2.01% AvalonBay Communities, Inc. HCP, Inc. Public Storage TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $5,101,398) SHORT-TERM INVESTMENTS - 1.65% Money Market Funds - 1.65% STIT-Treasury Portfolio 0.020%, (b) TOTAL SHORT-TERM INVESTMENTS (Cost $4,534,594) Total Investments (Cost $277,122,345) - 98.41% Other Assets in Excess ofLiabiliies - 1.59% TOTAL NET ASSETS - 100.00% $ TWM Global Equity Income Fund Schedule of Options Written November 30, 2011 (Unaudited) Contracts Value Aflac, Inc. Expiration: February, 2012, Exercise Price: $47.00 Air Liquide SA Expiration: December, 2011, Exercise Price: $96.00 Canon, Inc. (a) Expiration: March, 2012, Exercise Price: $3,600.00 Chevron Corp. Expiration: December, 2011, Exercise Price: $105.00 Expiration: January, 2012, Exercise Price: $115.00 Chubb Corp. Expiration: January, 2012, Exercise Price: $75.00 Coca-Cola Co. Expiration: February, 2012, Exercise Price: $70.00 Consolidated Edison, Inc. Expiration: February, 2012, Exercise Price: $60.00 Eli Lilly & Co. Expiration: January, 2012, Exercise Price: $40.00 Emerson Electric Co. Expiration: December, 2011, Exercise Price: $50.00 General Dynamics Corp. Expiration: February, 2012, Exercise Price: $67.50 Honeywell International, Inc. Expiration: December, 2011, Exercise Price: $52.50 Illinois Tool Works, Inc. Expiration: December, 2011, Exercise Price: $50.00 Intel Corp. Expiration: January, 2012, Exercise Price: $27.00 iShares MSCI EAFE Index Fund Expiration: December, 2011, Exercise Price: $55.00 Expiration: January, 2012, Exercise Price: $52.00 Johnson & Johnson Expiration: January, 2012, Exercise Price: $67.50 Johnson Controls, Inc. Expiration: January, 2012, Exercise Price: $37.00 Linde AG (a) Expiration: December, 2011, Exercise Price: $115.00 Nestle SA (a) Expiration: December, 2011, Exercise Price: $52.00 Expiration: January, 2012, Exercise Price: $54.00 NIKE Inc. Expiration: January, 2012, Exercise Price: $105.00 SAP AG (a) Expiration: December, 2011, Exercise Price: $41.00 Shin-Etsu Chemical Co Ltd. (a) Expiration: March, 2012, Exercise Price: $4,000.00 Standard Chartered PLC (a) Expiration: January, 2012, Exercise Price: $1,600.00 United Technologies Corp. Expiration: February, 2012, Exercise Price: $82.50 Total Options Written (Premiums received $2,764,402) TWM Global Equity Income Fund Schedule of Open Futures Contracts November 30, 2011 (Unaudited) Number Unrealized of Contracts Settlement Appreciation/ Description Purchased Month (Depreciation) Emini MSCI EAFE 34 December - 11 S&P 500 Emini 39 December - 11 Total Futures Contracts Purchased Footnotes (a) Foreign issued security. (b) Variable rate security; the rate shown represents the rate at November 30, 2011. The cost basis of investments for federal income tax purposes at November 30, 2011 was as follows* Cost of investments $ Gross unrealized appreciation on futures Gross unrealized appreciation on investments Gross unrealized appreciation on options Gross unrealized depreciation on investments ) Gross unrealized depreciation on options ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. Tax adjustments will be made as part of the Fund's first annual report, which will be dated Feburary 29, 2012. Summary of Fair Value Exposure at November 30, 2011 (Unaudited) Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of November 30, 2011, in valuing the Fund’s investments carried at fair value: Description Level 1 Level 2 Level 3 Total Equity Common Stock1 $ - - $ Real Estate Investment Trusts - - Total Equity - - Short-Term Investments - Total Investment in Securities $ $
